Title: From Thomas Jefferson to Peter Carr, 11 December 1783
From: Jefferson, Thomas
To: Carr, Peter


        
          Dear Peter
          Annapolis Dec. 11. 1783
        
        I inclose for you under cover to Mr. Madison a copy of Homer. I am anxious to hear from you, to know how your time is employed, and what books you read. You are now old enough to know how very important to your future life will be the manner in which you employ your present time. I hope therefore you will never waste a moment of it. You may be assured that nothing shall be wanting on my part which may contribute to your improvement and future happiness. I hope you have restored yourself perfectly to the esteem of Mr. Maury. I have so much confidence in his justice and prudence as to be satisfied he will always make your good the object of what he does. Were it to happen however that in the exercise of that strict discipline which a large school requires, that he should be harsher with you than you suppose to be necessary, yet you must have resolution enough to bear it, and to bear it with resignation. You will find it contribute to your happiness in the end. Do not be misled by others into an opinion that to oppose a tutor and to set him at defiance is shewing a laudable spirit, on the contrary nothing can be more blameable, and nothing will discredit you more in the opinion of sensible men. If you doubt this, look abroad into the world and see whether there be one single instance of a man of learning and influence in his country, who spent his youth in warfare with his tutors. I wish you to be particularly attentive to Mrs. Maury. Nothing can be more unmanly than to treat a lady supercilious[ly]. It is in her power to make your time more comfortable, and should you be sick from whom else are you to expect assistance? Besides that it is proper for you now to begin  to learn those attentions and that complaisance which the world requires should be shewn to every lady. The earlier you begin the practice of this, the sooner it will become habitual, and with the more ease to yourself will you enter on the public stage of life, and conduct yourself through it. You will find that on rendering yourself agreeable to that sex will depend a great part of the happiness of your life: and the way to do it is to practice to every one all those civilities which a favourite one might require. If you can find means to attract the notice and acquaintance of my friend Mr. Madison lately returned to your neighborhood from Congress he will be a most valuable patron to you. His judgment is so sound and his heart so good that I would wish you to respect every advice he would be so kind as to give you, equally as if it came from me.
        I am Dr. Peter Yours affectionately,
        
          Th: Jefferson
        
      